


109 HR 6315 IH: Student Privacy Protection Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6315
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To afford students and parents with private civil
		  remedies for the violation of their privacy rights under the General Education
		  Provisions Act.
	
	
		1.Short titleThis Act may be cited as the
			 Student Privacy Protection Act of
			 2006.
		2.Remedy
			 establishedSection 444 of the
			 General Education Provisions Act (20 U.S.C. 1232g) is amended by adding at the
			 end the following new subsection:
			
				(k)Private
				remedies
					(1)Actions
				authorizedNo educational agency or institution subject to the
				requirements of this section shall deprive any parent or student (or person
				applying for admission as a student) of any of the rights of privacy of and
				access to educational records established by this section. Any such parent,
				student, or person aggrieved by an action or inaction in violation of this
				section or the regulations thereunder by such an educational agency or
				institution may bring, in an appropriate United States district court—
						(A)an action based on
				a violation of this section or the regulation prescribed thereunder to enjoin
				such violation;
						(B)an action to recover damages from such a
				violation, as determined by the court; or
						(C)both such actions.
						(2)Treble
				damagesIf the court finds
				that the defendant willfully or knowingly violated this section or the
				regulations thereunder, the court may, in its discretion, increase the amount
				of the award under paragraph (1) to not more than 3 times the amount available
				under subparagraph (B) of such
				paragraph.
					.
		
